By the Court, McKinstry, J.:
The plaintiff alleges in his complaint that the defendant maliciously, and without probable cause, charged the plaintiff, before a justice of the peace, with having committed the crime of malicious mischief. Plaintiff also alleges that he was tried and found guilty of the crime charged; and this averment he succeeded in proving at the trial of the present action.
In an action for malicious prosecution of a criminal charge, the plaintiff must prove that the prosecution, alleged to have been malicious, has terminated by his acquittal. (Rhodes v. Silvers, 1 Harr. 127; 2 Greenl. Evidence, 252; 1 Hill on Torts, 416; Hilliard, Remedies for Torts, 385.)
Judgment and order affirmed.